DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
Claims 1-6 and 8-17 are pending and are examined. Claim 7 is cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “assay means...for determining the presence and/or amount” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding claim 1, the specification on pages 11-12 discloses “assay means” as: “The assay means 5 may comprise a liquid pathway such as a capillary channel, a microfluidic pathway, or a porous flow through carrier such as a lateral flow porous carrier. The liquid pathway may lead to a detection chamber or zone as indicated by numeral 10. The porous flow through WO 2017/090043PCT/IL2016/051266- 12 -carrier may comprise one or a plurality of porous carrier materials which in use are fluidically connected. The plurality of porous carrier materials may be the same or different. The plurality of porous carriers may at least partially overlap one another in a linear or stacked arrangement. The assay means 5 may comprise a lateral flow carrier material. The assay means 5 may comprise a plurality of liquid pathways each defining a separate flow path for the detection of an analyte. The analyte may be the same or different. Where a plurality of liquid pathways are provided they may have a common sample receiving portion such that liquid from the mixing chamber 14 is able to flow to each flow channel.” (see page 11-12 of the instant specification). The specification on page 12 also describes “the assay means 5 can be implemented using a variety of detection methods. For example, the assay means 5 may comprise one or more reagents appropriate for the assay in question... The assay means 5 may comprise a detection zone 10 which is capable of detecting a product of the interaction or reaction of the analyte of interest and one or more reagents.” However, the specification discusses various structures that the assay means “may” comprise, and it is unclear what is or is not required based on the disclosure.  It is unclear because there is not a clear correlation to define what the “means” structure is and is not, and it is ambiguous as to what may or may not meet the claim limitations based on the disclosure. Will a liquid pathway alone satisfy the assay means?  Will a reagent alone satisfy the assay means?  Will a detection zone alone satisfy the assay means?  Or, are all of the structures including a flow pathway, a reagent, and a detector required to satisfy the limitation? How would a liquid pathway alone, or reagents alone, serve as an assay means for determination of an amount?  For purposes of examination, the examiner will interpret the “assay means” to be a liquid pathway (such as a capillary channel, a mircrofluidic pathway, or a porous flow through carrier), reagents, or a detection zone, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation “at least one of the liquid chambers stores a liquid sensitive reagent and the remaining liquid chamber(s)” in lines 7-9 is unclear and indefinite. How many liquid chambers are there? An earlier limitation recites “to accommodate one or more liquid chambers”. Only 1 liquid chamber may be accommodated so there would not be any “remaining liquid chamber(s)”. In other words, line 4 of claim 1 recites “one or more liquid chambers” where only one chamber would satisfy this limitation, while line 6 states that each chamber has a different liquid (implying that multiple chambers with different liquids exist), and lines 7-8 recite that “one liquid chamber” stores a reagent while the “remaining liquid chambers” stores a different liquid (explicitly appearing to state that multiple chambers are required).  Therefore, it is unclear to the examiner if only a single liquid chamber is required or if multiples are required  Please clarify how many liquid chambers there are. The examiner requests further clarification on how many chambers are in the device since the limitation “a liquid receiving unit that is adapted to accommodate one or more liquid chambers” indicates there is 1 or more chambers but the later limitation indicate there are at least more than 1 chamber. 

Regarding Claim 1, the limitation “a different type of liquid” in line 7 is unclear and indefinite. What is a different type of liquid? Is it a different color liquid or a liquid with a different viscosity? The earlier part of that limitation states “a liquid sensitive reagent”. Does Applicant intend to claim “a different liquid sensitive reagent” in the remaining liquid chamber(s)? With respect to the types of liquids, it is unclear what applicants are attempting to define.  It is unclear what “type” is intending to convey where these limitations are rendered indefinite (see MPEP 2173.05(b)). The examiner requests clarification on “if there are two chambers, which liquids are in each of those two chambers?” For example, based on claim 1, option 1 is 1) there is 1 liquid in chamber 1 and 2) a different liquid in chamber 2, option 2 is 1) there is 1 liquid sensitive reagent in chamber 1 and 2) a different liquid in chamber 2. However, option 2 is unclear. What is a different liquid from a liquid sensitive reagent? Is there a liquid non-sensitive reagent? Please clarify which type of liquid would be different from a liquid sensitive reagent.

Regarding Claim 1, the limitation “a product of the different types of liquid as received from each liquid chamber” in line 15 is unclear and indefinite. Firstly, an earlier limitation in the claim states “a different type of liquid”. Secondly, how many liquid chambers are there? There is the possibility of there being only 1 liquid chamber based on the recitation in an earlier limitation in the claim “to accommodate one or more liquid chambers”. The examiner further requests clarification on “if there is one chamber”, what is stored in that chamber? It is unclear what happens if there is only 1 chamber since the limitation states “each liquid chamber stores a different type of liquid or at least one of the liquid chambers stores a liquid sensitive reagent and the remaining liquid chamber(s) stores a different type of liquid”. When there is only 1 chamber, is there a liquid sensitive reagent in that 1 chamber or is there any type of liquid in that 1 chamber? Please clarify the situation when there is only 1 chamber since there are only options in the claim for when there is more than 1 chamber.


Claim limitation “assay means” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification on pages 11-12 discloses “assay means” as: “The assay means 5 may comprise a liquid pathway such as a capillary channel, a microfluidic pathway, or a porous flow through carrier such as a lateral flow porous carrier. The liquid pathway may lead to a detection chamber or zone as indicated by numeral 10. The porous flow through WO 2017/090043PCT/IL2016/051266- 12 -carrier may comprise one or a plurality of porous carrier materials which in use are fluidically connected. The plurality of porous carrier materials may be the same or different. The plurality of porous carriers may at least partially overlap one another in a linear or stacked arrangement. The assay means 5 may comprise a lateral flow carrier material. The assay means 5 may comprise a plurality of liquid pathways each defining a separate flow path for the detection of an analyte. The analyte may be the same or different. Where a plurality of liquid pathways are provided they may have a common sample receiving portion such that liquid from the mixing chamber 14 is able to flow to each flow channel.” (see page 11-12 of the instant specification). The specification on page 12 also describes “the assay means 5 can be implemented using a variety of detection methods. For example, the assay means 5 may comprise one or more reagents appropriate for the assay in question... The assay means 5 may comprise a detection zone 10 which is capable of detecting a product of the interaction or reaction of the analyte of interest and one or more reagents.” However, the specification discusses various structures that the assay means “may” comprise, and it is unclear what is or is not required based on the disclosure.  It is unclear because there is not a clear correlation to define what the “means” structure is and is not, and it is ambiguous as to what may or may not meet the claim limitations based on the disclosure. Will a liquid pathway alone satisfy the assay means?  Will a reagent alone satisfy the assay means?  Will a detection zone alone satisfy the assay means?  Or, are all of the structures including a flow pathway, a reagent, and a detector required to satisfy the limitation? How would a liquid pathway alone, or reagents alone, serve as an assay means for determination of an amount? For purposes of examination, the examiner will interpret the “assay means” to be a liquid pathway (such as a capillary channel, a mircrofluidic pathway, or a porous flow through carrier), reagents, or a detection zone, and equivalents thereof.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-6 and 8-17 are rejected by virtue of being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-6 and 8-17 are rejected and would be allowable if rewritten to address the 112b rejections. 

		Reasons for Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Egan teaches an assay device for determining the presence and/or amount of an analyte of interest in a sample ([0003] This invention relates to assays for analyte(s)), the assay device comprising: a) a housing (Fig. 5) comprising: a liquid receiving unit that is adapted to accommodate one or more liquid chambers ([0095] Furthermore, such an upper chamber can comprise one or more compartments, such as depicted in FIG. 5. Each compartment can comprise a solution that is the same or different 501 and 502.); wherein each liquid chamber stores a different type of liquid or at least one of the liquid chambers stores a liquid sensitive reagent and the remaining liquid chamber(s) stores a different type of liquid (the chambers are capable of storing different types of liquid [0095] Each compartment can comprise a solution that is the same or different 501 and 502. [0096] Furthermore, such solutions can comprise reagents as desired including but not limited to extraction buffers, reducing agents, immunoreactive agents, such as, anti-analyte specific binding agents comprising detection labels (e.g., conjugates) and capture moieties.) and said liquid receiving unit comprising: (i) a puncturing element; (ii) a liquid mixing chamber ([0009]  the upper chamber can comprise puncturable, breakable or rupturable ampoules.) Egan is silent to  each liquid chamber has a first opening that is sealed with an openable liquid seal, (iii) a helical inner surface between said puncturing element and said liquid mixing chamber, said helical inner surface forcing towards the liquid mixing chamber while rotating around a helical axis of said helical inner surface. 

			Response to Arguments
Applicant’s arguments, see page 5, filed 7/29/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 11 has been withdrawn. 

Applicant’s arguments, see page 5, filed 7/29/22, with respect to the claim interpretation of claim 2 have been fully considered and are persuasive.  The claim interpretation of “pushable mechanism” is accepted by Applicant. 

Applicant’s arguments, see page 5, filed 7/29/22, with respect to the claim interpretation of claim 6 have been fully considered and are persuasive.  The claim interpretation of “second delay mechanism” is accepted by Applicant. 

Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive. 

First, Applicant argues on page 5 that the 112b rejection that the USPTO’s question is moot since portions of the specification describe what is an “Assay means” and how it works. 
In response, the examiner notes that the assay means as described in the instant specification includes a broad range of structures with varying capabilities. Some of these structures include a detection zone with no positive recitation of a detector, a capillary channel, a microfluidic pathway, or a porous flow through carrier such as a lateral flow porous carrier, and the equivalents or combinations thereof. This partial list for example does not describe alternatives. Rather, it describes different kinds of structures with entirely different functions. For example, how would a capillary channel be an assay means? How would a microfluidic pathway be an assay means? How is a detection zone an assay means since it is a zone or an area where the detection would take place? The examiner requires further clarification on the metes and bounds of the structures of the claimed “assay means”. The range of structures described in the specification that can be the assay means are not necessarily equivalents. For example, a detection zone and liquid pathway are not equivalents and it would not be obvious to substitute one for the other as an “assay means”. The examiner directs applicant’s attention to the 112f Claim interpretation and 112b section for a full description of the claim interpretation and the ambiguities created by the “means for” language.

Second, Applicant argues on page 6 regarding “different type of liquid”. Applicant notes “(a) a different type of liquid - hence if there is one liquid chamber it holds one liquid and if there are two or more liquid chambers then each liquid chamber holds a different liquid - or (b) if there are two or more liquid chamber, at least one of the liquid chambers stores a liquid sensitive reagent and the remaining liquid chamber(s) stores a different type of liquid.” 
In response, the examiner notes this argument is not commensurate in scope with the claims. The claim does not recite that “one liquid chamber hold one liquid”. Nor is there a distinction about when a liquid sensitive reagent is used. The 112b rejections over claim 1 are maintained.
The examiner notes the section on 112b rejection above includes additional questions regarding the outstanding 112b issues over claim 1. The examiner notes the Applicant may clarify these issues by positively reciting 1) at least one or more liquid chambers, 2) the at least one chamber comprises a liquid, 3) the at least second chamber comprises a different type of liquid than the liquid in the at least one chamber or a liquid sensitive reagent, 4) the at least remaining chambers comprise a different type of liquid from the liquid in the at least first chamber and the different type of liquid in the at least second chamber. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798